EXHIBIT 10.1


Execution Version


SECOND AMENDMENT TO AMENDED AND
RESTATED CREDIT AGREEMENT


THIS SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Second
Amendment”), dated as of October 4, 2018, is by and among FIRSTCASH, INC. (f/k/a
FIRST CASH FINANCIAL SERVICES, INC.), a Delaware corporation (the “Borrower”),
certain Subsidiaries of the Borrower party hereto (collectively, the “Loan
Guarantors”), the lenders identified on the signature pages hereto as the
Existing Lenders (the “Existing Lenders”), the lender identified on the
signature page hereto as the New Lender (the “New Lender”, and together with the
Existing Lenders, the “Lenders”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
administrative agent on behalf of the Lenders under the Credit Agreement (as
hereinafter defined) (in such capacity, the “Agent”). Capitalized terms used
herein and not otherwise defined herein shall have the meanings ascribed thereto
in the Credit Agreement.


W I T N E S S E T H


WHEREAS, the Borrower, the Loan Guarantors party thereto, the Existing Lenders
and the Agent are parties to that certain Amended and Restated Credit Agreement,
dated as of July 25, 2016 (as amended, modified, extended, restated, replaced,
or supplemented from time to time, the “Credit Agreement”);


WHEREAS, the Loan Parties have requested that the Lenders amend certain
provisions of the Credit Agreement; and


WHEREAS, the Lenders are willing to make such amendments to the Credit
Agreement, in accordance with and subject to the terms and conditions set forth
herein.


NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:


ARTICLE I
AMENDMENTS TO CREDIT AGREEMENT


1.1    New Definitions. The following definitions are hereby added to Section
1.1 of the Credit Agreement in the appropriate alphabetical order:


“Second Amendment Effective Date” means October 4, 2018.


1.2    Amendment to Definition of Aggregate Commitment. The definition of
Aggregate Commitment set forth in Section 1.1 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:


“Aggregate Commitment” means the aggregate of the Commitments of all Lenders, as
increased and/or reduced from time to time pursuant to the terms hereof, which
as of the Second Amendment Effective Date shall be equal to Four Hundred
Twenty-Five Million and no/100 Dollars ($425,000,000.00).


1.3 Amendment to Definition of Domestic Leverage Ratio. The definition of
Domestic Leverage Ratio set forth in Section 1.1 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:





--------------------------------------------------------------------------------







“Domestic Leverage Ratio” means, as of any date of determination, the ratio of
(a) Consolidated Funded Indebtedness (including Subordinated Indebtedness) as of
such date to (b) Consolidated EBITDA (for the four fiscal quarter period ending
on or immediately prior to such date); provided, however, all Consolidated
Funded Indebtedness and Consolidated EBITDA attributable to Foreign Subsidiaries
shall be excluded for purposes of calculating the Domestic Leverage Ratio;
provided, further that (i) Consolidated EBITDA shall include the amount of any
royalty income, management fee income, and interest income recognized by a
Domestic Subsidiary and/or the Borrower resulting from intercompany billings
and/or intercompany notes receivable between a Domestic Subsidiary and/or the
Borrower and any Foreign Subsidiary, as well as dividends or other distributions
actually paid to a Domestic Subsidiary and/or the Borrower by any Foreign
Subsidiary and (ii) Consolidated Funded Indebtedness shall include Consolidated
Funded Indebtedness attributable to Foreign Subsidiaries to the extent such
Indebtedness is guaranteed by a Domestic Subsidiary and/or the Borrower.
1.4    Amendment to Definition of Maturity Date. The definition of Maturity Date
set forth in Section 1.1 of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:


“Maturity Date” means October 4, 2023.


1.5    Amendment to Section 6.19(b). Section 6.19(b) of the Credit Agreement is
hereby amended by deleting the ratio “2.75 to 1.00” set forth therein and
substituting in lieu thereof the ratio “3.00 to 1.00”.


1.6    Amendment to Section 6.19(c). Section 6.19(c) of the Credit Agreement is
hereby amended by deleting the ratio “3.50 to 1.00” set forth therein and
substituting in lieu thereof the ratio “4.00 to 1.00”.


1.7    Amendment to Schedule 3. Schedule 3 of the Credit Agreement is hereby
amended and restated in its entirety as set forth on Annex A attached hereto.


ARTICLE II
NEW LENDER JOINDER AND EXISTING COMMITMENTS


2.1    Joinder. Upon execution of this Second Amendment, the New Lender shall be
a party to the Credit Agreement (as amended by this Second Amendment) and have
all of the rights and obligations of a Lender thereunder and under the other
Loan Documents. The New Lender (a) represents and warrants that it is legally
authorized to enter into this Second Amendment and this Second Amendment is the
legal, valid and binding obligation of the New Lender, enforceable against it in
accordance with its terms; (b) confirms that it has received a copy of the
Credit Agreement, the First Amendment, this Second Amendment and all of the
Annexes, Exhibits and Schedules thereto, together with copies of the financial
statements delivered pursuant to Section 6.1 of the Credit Agreement, if any,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Second Amendment; (c)
agrees that it will, independently and without reliance upon the Existing
Lenders, the Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement (as
amended by this Second Amendment), the other Loan Documents or any other
instrument or document furnished pursuant hereto or thereto; and (d) agrees that
it will be bound by the provisions of the Credit Agreement (as amended by this
Second Amendment) and will perform in accordance with its terms all the
obligations which by the terms of the Credit Agreement (as amended by this
Second Amendment) are required to be performed by it


2



--------------------------------------------------------------------------------





as a Lender. The Commitment of the New Lender after giving effect to this Second
Amendment shall be as set forth on Annex A to the Credit Agreement as amended
hereby.


2.1    Loan Party Agreement. Each of the Loan Parties agrees that, as of the
Second Amendment Effective Date, the New Lender shall (a) be a party to the
Credit Agreement and the other Loan Documents (as applicable), (b) be a “Lender”
for all purposes of the Credit Agreement and the other Loan Documents, and (c)
have the rights and obligations of a Lender under the Credit Agreement and the
other
Loan Documents.


2.1    Notices. The applicable address, facsimile number and electronic mail
address of the New Lender for purposes of Section 13.1 of the Credit Agreement
are as set forth in the Administrative Questionnaire delivered by the New Lender
to the Agent on or before the Second Amendment Effective Date or to such other
address, facsimile number and electronic mail address as shall be designated by
the New Lender in a notice to the Agent. The applicable address, facsimile
number and electronic mail address of the Borrower and the Loan Guarantors for
purposes of Section 13.1 of the Credit Agreement are as set forth on the
signature pages to this Second Amendment.


2.1    Commitments. Subject to the terms and conditions hereof and in reliance
upon the representations and warranties set forth herein, the Aggregate
Commitment (as in effect prior to the date hereof) shall be increased by an
aggregate principal amount equal to $30,000,000. Each of the parties hereto
agrees that, after giving effect to this Second Amendment, the revised
Commitment of each Lender (as of the Second Amendment Effective Date) shall be
as set forth on Annex A attached hereto. In connection with this Second
Amendment, the outstanding Loans and participation interests in existing Letters
of Credit shall be reallocated by causing such fundings and repayments (which
shall not be subject to any processing and/or recordation fees) among the
Lenders of the Loans as necessary such that, after giving effect to increases to
this Second Amendment, each Lender will hold Loans based on its Commitment
(after giving effect to such increases). The Borrower shall be responsible for
any costs arising under Section 3.4 of the Credit Agreement resulting from such
reallocation and repayments. The increase in the Aggregate Commitment pursuant
to this Second Amendment shall not be considered a Revolving Facility Increase
pursuant to Section 2.24.


ARTICLE III
CONDITIONS TO EFFECTIVENESS


3.1    Closing Conditions. This Second Amendment shall become effective as of
the day and year set forth above (the “Second Amendment Effective Date”) upon
satisfaction of the following conditions (in each case, in form and substance
reasonably acceptable to the Agent):


(a)    Executed Amendment. The Agent shall have received a copy of this Second
Amendment duly executed by each of the Loan Parties, the New Lender, the
Required Lenders and the Agent.


(b)    Default. After giving effect to this Second Amendment, no Default or
Unmatured Default shall exist.


(c)    Fees and Expenses. The Agent shall have received from the Borrower (i)
the fees agreed to between the Lenders and the Borrower related to this Second
Amendment and (ii) such other fees and expenses that are payable in connection
with the consummation of the transactions contemplated hereby and King &
Spalding LLP shall have received from the Borrower payment of


3



--------------------------------------------------------------------------------





all outstanding fees and expenses previously incurred and all fees and expenses
incurred in connection with this Second Amendment.


(d)    Loan Party Documents. The Loan Parties shall have furnished to the Agent:


(i)
Either (x) a certificate of an officer of each Loan Party certifying that the
articles or certificate of incorporation of each Loan Party have not been
amended, restated or otherwise modified since the Closing Date or (y) copies of
the articles or certificate of incorporation of each Loan Party, together with
all amendments, each certified by the appropriate governmental officer in such
Loan Party’s jurisdiction of incorporation to the extent such documents have
been amended since the Closing Date.



(ii)
For each Loan Party its Board of Directors’ resolutions and of resolutions or
actions of any other body authorizing the execution of this Second Amendment and
any other Loan Documents to which such Loan Party is a party and either (x) a
certificate of an officer of each Loan Party certifying that its by-laws have
not been amended, restated or otherwise modified since the Closing Date or (y)
copies of its by-laws to the extent such document has been amended since the
Closing Date.



(iii)
Certificates of good standing, existence or its equivalent with respect to each
Loan Party certified as of a recent date by the appropriate Governmental
Authorities of the state of incorporation or organization and each other state
in which the failure to so qualify and be in good standing could reasonably be
expected to have a Material Adverse Effect.



(iv)
If requested by the Agent, an opinion or opinions (including, if requested by
the Agent, local counsel opinions) of counsel for the Loan Parties dated the
date hereof and addressed to the Agent and the Lenders, in form and substance
reasonably acceptable to the Agent (which shall include, without limitation,
opinions with respect to the due organization and valid existence of each such
Loan Party and opinions as to the non-contravention of such Loan Party’s
organizational documents).



ARTICLE IV
MISCELLANEOUS


4.1    Amended Terms. On and after the Second Amendment Effective Date, all
references to the Credit Agreement in each of the Loan Documents shall hereafter
mean the Credit Agreement as amended by this Second Amendment. Except as
specifically amended hereby or otherwise agreed, the Credit Agreement is hereby
ratified and confirmed and shall remain in full force and effect according to
its terms.


4.2    Representations and Warranties of Loan Parties. Each of the Loan Parties
represents and warrants as follows:


(a)    It has taken all necessary action to authorize the execution, delivery
and performance of this Second Amendment.




4



--------------------------------------------------------------------------------





(b)    This Second Amendment has been duly executed and delivered by such Person
and constitutes such Person’s legal, valid and binding obligation, enforceable
in accordance with its terms, except as such enforceability may be limited by
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).


(c)    No consent, approval, authorization or order of, or filing, registration
or qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Second Amendment.


(d)    At the time of and immediately after giving effect to this Second
Amendment, the representations and warranties contained in Article V of the
Credit Agreement shall (i) with respect to representations and warranties that
contain a materiality qualification, be true and correct, except for any
representation or warranty made as of an earlier date, which representation and
warranty shall remain true and correct as of such earlier date and (ii) with
respect to representations and warranties that do not contain a materiality
qualification, be true and correct in all material respects, in each case
described in clauses (i) and (ii) above, on and as of the date of this Second
Amendment as if made on and as of such date except for any representation or
warranty made as of an earlier date, which representation and warranty shall
remain true and correct in all material respects as of such earlier date.


(e)    After giving effect to this Second Amendment, no event has occurred and
is continuing which constitutes a Default or Unmatured Default.


(f)    The Obligations and Guaranteed Obligations are not reduced or modified by
this Second Amendment and are not subject to any offsets, defenses or
counterclaims.


4.3    Reaffirmation of Obligations. Each Loan Party hereby ratifies the Credit
Agreement and acknowledges and reaffirms (a) that it is bound by all terms of
the Credit Agreement applicable to it and (b) that it is responsible for the
observance and full performance of its respective Obligations and Guaranteed
Obligations.


4.4    Loan Document. This Second Amendment shall constitute a Loan Document
under the terms of the Credit Agreement.


4.5    Expenses. The Borrower agrees to pay all reasonable costs and expenses of
the Agent in connection with the preparation, execution and delivery of this
Second Amendment, including without limitation the reasonable and documented
fees and expenses of the Agent’s legal counsel.


4.6    Further Assurances. The Loan Parties agree to promptly take such action,
upon the reasonable request of the Agent, as is necessary to carry out the
intent of this Second Amendment.


4.7    Entirety. This Second Amendment and the other Loan Documents embody the
entire agreement and understanding among the parties hereto and supersede all
prior agreements and understandings, oral or written, if any, relating to the
subject matter hereof.


4.8    Counterparts; Telecopy. This Second Amendment may be executed in any
number of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall


5



--------------------------------------------------------------------------------





constitute one and the same instrument. Delivery of an executed counterpart to
this Second Amendment by telecopy or other electronic means shall be effective
as an original.


4.9    No Actions, Claims, Etc. As of the date hereof, each of the Loan Parties
hereby acknowledges and confirms that it has no knowledge of any actions, causes
of action, claims, demands, damages and liabilities of whatever kind or nature,
in law or in equity, against the Agent, the Lenders, or the Agent’s or the
Lenders’ respective officers, employees, representatives, agents, counsel or
directors arising from any action by such Persons, or failure of such Persons to
act under the Credit Agreement on or prior to the date hereof.


4.10    CHOICE OF LAW. THIS SECOND AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE INTERNAL LAWS (WITHOUT REGARD TO THE CONFLICT OF LAWS
PROVISIONS) OF THE STATE OF TEXAS, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE
TO NATIONAL BANKS.


4.11    Successors and Assigns. This Second Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.


4.12    Consent to Jurisdiction; Waiver of Jury Trial. The terms of
Sections 15.2 and 15.3 of the Credit Agreement are incorporated herein by
reference, mutatis mutandis, and the parties hereto agree to such terms.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]






6



--------------------------------------------------------------------------------


FIRSTCASH, INC.
SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT




IN WITNESS WHEREOF the parties hereto have caused this Second Amendment to be
duly executed on the date first above written.


BORROWER:
FIRSTCASH, INC., a Delaware corporation



By:        
Name:    Rick L. Wessel
Title:    Chief Executive Officer


Address for Notices for Borrower:


1600 W. 7th Street
Fort Worth, TX 76102
Attention: Rick L. Wessel
Phone:    (817) 460-3947
Fax:    (817) 461-7019











--------------------------------------------------------------------------------


FIRSTCASH, INC.
SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT




LOAN GUARANTORS:
FAMOUS PAWN, INC.,

a Maryland corporation


By:                            
Name: Rick L. Wessel
Title: Chief Executive Officer




FCFS CO, INC.,
a Colorado corporation


By:                            
Name: Rick L. Wessel
Title: Chief Executive Officer




FCFS CORP.,
a Delaware corporation


By:                            
Name: Rick L. Wessel
Title: Chief Executive Officer




FIRST CASH CREDIT, LTD.,
a Texas limited partnership


By:
FIRST CASH CREDIT MANAGEMENT, L.L.C., its General Partner





By:                            
Name: Rick L. Wessel
Title: Manager











--------------------------------------------------------------------------------


FIRSTCASH, INC.
SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT




LOAN GUARANTORS (CONT’D):
PAWN TX, INC.,

a Texas corporation


By:                            
Name: Rick L. Wessel
Title: Chief Executive Officer


FIRST CASH CREDIT MANAGEMENT, L.L.C.,
a Texas limited liability company


By:                            
Name: Rick L. Wessel
Title: Manager




FIRST CASH MANAGEMENT, L.L.C.,
a Delaware limited liability company


By:                            
Name: Rick L. Wessel
Title: Manager




LTS, INCORPORATED,
a Colorado corporation


By:                            
Name: Rick L. Wessel
Title: Chief Executive Officer











--------------------------------------------------------------------------------


FIRSTCASH, INC.
SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT


LOAN GUARANTORS (CONT’D):
MISTER MONEY -- RM, INC.,

a Colorado corporation


By:                            
Name: Rick L. Wessel
Title: Chief Executive Officer


FCFS SC, INC., a South Carolina corporation


By:                            
Name: Rick L. Wessel
Title: Chief Executive Officer


FCFS NC, INC., a North Carolina corporation


By:                            
Name: Rick L. Wessel
Title: Chief Executive Officer


FRONTIER MERGER SUB, LLC (S/B/M CASH AMERICA INTERNATIONAL, INC.), a Texas
limited liability company


By: FIRSTCASH, INC. (F/K/A FIRST CASH FINANCIAL SERVICES, INC.), its sole member


By:                            
Name: Rick L. Wessel
Title: Chief Executive Officer







--------------------------------------------------------------------------------

FIRSTCASH, INC.
SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT






LOAN GUARANTORS (CONT’D):
CASH AMERICA CENTRAL, INC., a Tennessee corporation



By:                            
Name: Rick L. Wessel
Title: Chief Executive Officer




CASH AMERICA EAST, INC., a Florida corporation


By:                            
Name: Rick L. Wessel
Title: Chief Executive Officer


CASH AMERICA FINANCIAL SERVICES, INC., a Delaware corporation


By:                            
Name: Rick L. Wessel
Title: Chief Executive Officer


CASH AMERICA HOLDING, INC., a Delaware corporation


By:                            
Name: Rick L. Wessel
Title: Chief Executive Officer


CASH AMERICA MANAGEMENT L.P., a Delaware limited partnership


By: CASH AMERICA HOLDING, INC., its general partner


By:                            
Name: Rick L. Wessel
Title: Chief Executive Officer


CASH AMERICA PAWN L.P., a Delaware limited partnership


By: CASH AMERICA HOLDING, INC., its general partner


By:                            
Name: Rick L. Wessel
Title: Chief Executive Officer







--------------------------------------------------------------------------------

FIRSTCASH, INC.
SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT




LOAN GUARANTORS (CONT’D):
CASH AMERICA WEST, INC., a Nevada corporation



By:                            
Name: Rick L. Wessel
Title: Chief Executive Officer


CASH AMERICA, INC., a Delaware corporation


By:                            
Name: Rick L. Wessel
Title: Chief Executive Officer


CASH AMERICA ADVANCE, INC., a Delaware corporation


By:                            
Name: Rick L. Wessel
Title: Chief Executive Officer


CASH AMERICA, INC. OF ALASKA, an Alaska corporation


By:                            
Name: Rick L. Wessel
Title: Chief Executive Officer


CASH AMERICA, INC. OF ILLINOIS, an Illinois corporation


By:                            
Name: Rick L. Wessel
Title: Chief Executive Officer


CASH AMERICA, INC. OF LOUISIANA, a Delaware corporation


By:                            
Name: Rick L. Wessel
Title: Chief Executive Officer


CASH AMERICA, INC. OF NORTH CAROLINA, a North Carolina corporation


By:                            
Name: Rick L. Wessel
Title: Chief Executive Officer







--------------------------------------------------------------------------------

FIRSTCASH, INC.
SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT




LOAN GUARANTORS (CONT’D):
CASH AMERICA, INC. OF OKLAHOMA, an Oklahoma corporation



By:                            
Name: Rick L. Wessel
Title: Chief Executive Officer


CASH AMERICA INTERNET SALES, INC., a Delaware corporation


By:                            
Name: Rick L. Wessel
Title: Chief Executive Officer


CASH AMERICA OF MISSOURI, INC., a Missouri corporation


By:                            
Name: Rick L. Wessel
Title: Chief Executive Officer


CASHLAND FINANCIAL SERVICES, INC., a Delaware corporation


By:                            
Name: Rick L. Wessel
Title: Chief Executive Officer


CSH HOLDINGS LLC, a Delaware limited liability company


By: FRONTIER MERGER SUB, LLC (S/B/M CASH AMERICA INTERNATIONAL, INC.), its sole
member


By: FIRSTCASH, INC. (F/K/A FIRST CASH FINANCIAL SERVICES, INC.), its sole member


By:                            
Name: Rick L. Wessel
Title: Chief Executive Officer


GEORGIA CASH AMERICA, INC., a Georgia corporation


By:                            
Name: Rick L. Wessel
Title: Chief Executive Officer







--------------------------------------------------------------------------------

FIRSTCASH, INC.
SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT




LOAN GUARANTORS (CONT’D):
MR. PAYROLL CORPORATION, a Delaware corporation



By:                            
Name: Rick L. Wessel
Title: Chief Executive Officer


OHIO NEIGHBORHOOD FINANCE, INC., a Delaware corporation


By:                            
Name: Rick L. Wessel
Title: Chief Executive Officer


OHIO NEIGHBORHOOD CREDIT SOLUTIONS, LLC, a Delaware limited liability company


By: OHIO NEIGHBORHOOD FINANCE, INC., its sole member


By:                            
Name: Rick L. Wessel
Title: Chief Executive Officer




FIRST CASH, INC., a Nevada corporation


By:                            
Name: Rick L. Wessel
Title: Chief Executive Officer


FCFS OK, INC., an Oklahoma corporation


By:                            
Name: Rick L. Wessel
Title: Chief Executive Officer


FCFS MO, INC., a Missouri corporation


By:                            
Name: Rick L. Wessel
Title: Chief Executive Officer


FCFS IN, INC., an Indiana corporation


By:                            
Name: Rick L. Wessel
Title: Chief Executive Officer







--------------------------------------------------------------------------------

FIRSTCASH, INC.
SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT




LOAN GUARANTORS (CONT’D):
FCFS KY, INC., a Kentucky corporation



By:                            
Name: Rick L. Wessel
Title: Chief Executive Officer


LWC, LLC, a Kentucky corporation




By:                            
Name: Rick L. Wessel
Title: Chief Executive Officer




Address for Notices for all Loan Guarantors:


1600 W. 7th Street
Fort Worth, TX 76102
Attention: Rick L. Wessel
Phone:    (817) 460-3947
Fax:    (817) 461-7019







--------------------------------------------------------------------------------


FIRSTCASH, INC.
SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT




AGENT:
WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Agent and a Lender




By:                            
Name:
Title:









--------------------------------------------------------------------------------


FIRSTCASH, INC.
SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT


EXISTING LENDERS:
BOKF, N.A. d/b/a Bank of Texas,

as a Lender




By:                            
Name:
Title:









--------------------------------------------------------------------------------


FIRSTCASH, INC.
SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT


EXISTING LENDERS:
TEXAS CAPITAL BANK, NATIONAL ASSOCIATION, as a Lender





By:                            
Name:
Title:











--------------------------------------------------------------------------------


FIRSTCASH, INC.
SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT


EXISTING LENDERS:
ZB, N.A., dba AMEGY BANK,

as a Lender




By:                            
Name:
Title:











--------------------------------------------------------------------------------


FIRSTCASH, INC.
SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT


EXISTING LENDER:
LEGACYTEXAS BANK,

as a Lender




By:                            
Name:
Title:







--------------------------------------------------------------------------------


FIRSTCASH, INC.
SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT


EXISTING LENDER:
FIRST TENNESSEE BANK NATIONAL ASSOCIATION,

as a Lender




By:                            
Name:
Title:







--------------------------------------------------------------------------------


FIRSTCASH, INC.
SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT


EXISTING LENDER:
INDEPENDENT BANK, as a Lender





By:                            
Name:
Title:







--------------------------------------------------------------------------------


FIRSTCASH, INC.
SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT


NEW LENDER:
SOUTHSIDE BANK,

as a Lender




By:                            
Name:
Title:





